PER CURIAM:
William G. Cook appeals the district court’s order denying relief on his 42 U.S.C. § 1983 (2006) complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Cook v. Blumberg, No. 8:13-cv-01495-PJM (D. Md. filed May 30, 2013 & entered May 31, 2013). We dispense with oral argument because the facts and legal contentions are *220adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.